Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction letter of 3/05/21 is acknowledged. Applicant elected Group I (claims 1-4, 6-8, 18, 21-22, 25-26, 31, 39-44 and 47-48) drawn to a DNA encoding SEQ ID NO:3 and variants thereof without traverse.
 Claims 5, 9-15, 33 are withdrawn as drawn to no-elected invention.
Claims 16-17, 19-20, 23-24, 27-30, 32, 34-38, 45-46 and 49 are canceled.
					DETAILED ACTION
 	Claims 1-4, 6-8, 18, 21-22, 25-26, 31, 39-44 and 47-48 are under examination on the merits.
Claim Objections
Claims 39-44, 47 and 48 are objected to because of the following informalities: Claim 39 (and its dependent claims 39-44, 47-48) all depend from a non-elected invention. Applicant is advised to write said claims independently.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 18, 21-22, 25-26, 31, 39-44 and 47-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of copending Application No. 17/098,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims and claims in said copending application overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 18, 21-22, 25-26, 31, 39-40, 43-44 are rejected under 35 U.S.C. 103 as being obvious over Wren et al., “Wren” (US 2020/0215178, 7/2020). The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
	Wren discloses (see paragraph [00020]  nucleotide sequences set forth as SEQ ID NO:22-23, (displaying 61.6% identity to SEQ ID NO:2 and 95.3% identity to SEQ ID NO:1 of this invention, respectively, encoding an oligosaccharyltransferases having 97.4% and 95.3% identity to SEQ ID NO:3 (see attachment 1, showing SEQ ID NO:1 search results), wherein  90% homologs ( as taught in paragraph [0028]) of said nucleotide sequences (or a degenerate versions thereof), respectively display at least  77% or 78% identity to SEQ ID NO:2 and even 100% identity to SEQ ID NO:1 of this invention ( this is because in the latter case, 95.3%X90%= 85.8%, and 95.3%-85.77%= 9.53% as oscillation (variation) range, which means that 90% homologs of SEQ ID NO:23 read on nucleotide sequences  having 85.8-100% identity to SEQ ID NO:1  of this invention. 
Wren teaches and claims expression cassettes and vectors comprising all its nucleotide sequences (see claims). Wren also teaches and claims bacterial hosts (such as E. coli) optionally comprising genes encoding an acceptor protein, a polysaccaharide locus and for the coupling reaction an oligosaccharyltransferase enzyme (see paragraph [0007] placed in its vectors (plasmids) (see paragraphs [0063-0067] and [0011] and cassettes (see also abstract). In paragraph [0002], Wren mentions recombinant production of glucoconjugate vaccines wherein said conjugates may also constitute a carrier protein, anticipating claims 1, 3-4, 6-8, 18, 21-22, 25-26, 31, 39-40, 43-44.
No claim is allowed.
Note: The following reference may be of relevance to this invention:
 Aebi et al., US patent No. 8,703,471, 4/2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656